Order entered November 25, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-01147-CV

    ROSS STORES, INC., ROSS DRESS FOR LESS, INC., AND STEVEN FUENTES,
                                Appellants

                                                V.

                                   FREDDIE PRICE, Appellee

                         On Appeal from the County Court at Law No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. CC-18-03907-B

                                            ORDER
           The reporter’s record in this appeal is overdue. Accordingly, we ORDER court reporter

LaToya Young-Martinez to file the reporter’s record no later than December 5, 2019. Because

this is an accelerated appeal and the record was first due September 30, 2019, we caution Ms.

Young-Martinez that failure to comply may result in the Court taking any necessary steps to

ensure the appeal proceeds in a timely fashion, including ordering she not sit until the reporter’s

record is filed.

           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable

Melissa Bellan, Presiding Judge of County Court at Law No. 2; Ms. Young-Martinez; and, the

parties.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE